       1   Julian Hammond (SBN 268489)
           jhammond@hammondlawpc.com
       2   Polina Brandler (SBN 269086)
           pbrandler@hammondlawpc.com
       3   Ari Cherniak (SBN 290071)
           acherniak@hammondlaw.com
       4   HAMMONDLAW, P.C.
           1829 Reisterstown Rd. Suite 410
       5   Baltimore, MD 21208
           Tel: (310) 601-6766
       6   Fax: (310) 295-2385

       7   Laura L. Ho (SBN 173179)
           lho@gbdhlegal.com
       8   GOLDSTEIN, BORGEN, DARDARIAN & HO
           300 Lakeside Drive, Suite 1000
       9   Oakland, CA 94612
           Tel: (510) 763-9800
     10    Fax: (510) 835-1417
     11    Attorneys for Plaintiff and Putative Class
     12
                                     IN THE UNITED STATES DISTRICT COURT
     13
                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
     14

     15    STEVEN BREAUX, individually and on behalf of          Case No.: 3:19-cv-00717-TSH
           all other similar situated individuals,
     16                                                          NOTICE OF ERRATA- COMPLAINT
                  Plaintiff,
     17
           vs.
     18
           ACCREDITED SURETY AND CASUALTY
     19    COMPANY, AEGIS SECURITY INSURANCE
           COMPANY, ALLEGHENY CASUALTY
     20    COMPANY, AMERICAN CONTRACTORS
           INDEMNITY COMPANY, AMERICAN SURETY
     21    COMPANY, ASSOCIATED BOND AND
           INSURANCE AGENCY, INC., BANKERS
     22    AGENCY, INC., BANKERS INSURANCE
           COMPANY, BOND SAFEGUARD INSURANCE
     23    COMPANY, CRUM & FORSTER INDEMNITY
           COMPANY, DANIELSON NATIONAL
     24    INSURANCE COMPANY, FINANCIAL
           CASUALTY & SURETY, INC., HARCO
     25    NATIONAL INSURANCE COMPANY,
           INDIANA LUMBERMENS MUTUAL
     26    INSURANCE COMPANY, INTERNATIONAL
           FIDELITY INSURANCE COMPANY,
     27    LEXINGTON NATIONAL INSURANCE
           CORPORATION, LEXON INSURANCE
     28    COMPANY, NATIONAL AMERICAN
           INSURANCE COMPANY, NORTH RIVER

                                             NOTICE OF ERRATA COMPLAINT – CASE NO.
730295.1
       1   INSURANCE COMPANY, PHILADELPHIA
           REINSURANCE CORPORATION, SAFETY
       2   FIRST INSURANCE COMPANY, SEAVIEW
           INSURANCE COMPANY, SENECA
       3   INSURANCE COMPANY, STILLWATER
           PROPERTY AND CASUALTY INSURANCE
       4   COMPANY, SUN SURETY INSURANCE
           COMPANY, UNITED STATES FIRE
       5   INSURANCE COMPANY, UNIVERSAL FIRE &
           INSURANCE COMPANY, CONTINENTAL
       6   HERITAGE INSURANCE COMPANY,
           WILLIAMSBURG NATIONAL INSURANCE
       7   COMPANY, TWO JINN, INC., AMERICAN
           BAIL COALITION, INC., CALIFORNIA BAIL
       8   AGENTS ASSOCIATION, AND GOLDEN
           STATE BAIL AGENTS ASSOCIATION, AND
       9   DOES 1-100,
     10         Defendants.

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28


                                   NOTICE OF ERRATA COMPLAINT – CASE NO.
730295.1
       1          The following corrections have been made to the Complaint, a corrected version of which is

       2   attached hereto as Exhibit A.

       3                  Page/Line

       4                  1:6    Edit “if” to “of”

       5                  1:22   Edit “is” to “are”

       6                  1:27   Remove “a”

       7                  2:9    Edit “allege” to “alleges”

       8                  4:1    Edit “office” to “offices”

       9                  4:7    Remove paragraph indentation
     10                   4:10   Remove paragraph indentation
     11                   4:25   Remove paragraph indentation, and edit “has” to “and has”
     12                   5:4    Remove paragraph indentation
     13                   5:10   Remove paragraph indentation
     14                   5:17   Edit “has” to “and has”
     15                   6:17   Edit “in” to “is in”
     16                   6:21   Edit “in” to “is in”
     17                   6:25   Edit “identifies” to “identities”
     18                   7:7    Edit “put” to “out”
     19                   7:13   Edit “insurance” to “an insurance”
     20                   7:17   Edit “provides” to “provide”
     21                   7:23   Edit “post” to “posts”
     22                   7:26   Edit “if” to “even if”
     23                   9:2    Edit “conclusion” to “one conclusion”
     24                   9:3    Edit “to keep to keep” to “to keep”
     25                   9:7    Edit “competitive” to “a competitive”
     26                   9:13   Edit “greed” to “agreed”
     27                   9:14   Remove “a”
     28                   9:25   Edit “evidence” to “evident”

                                                               1
                                            NOTICE OF ERRATA COMPLAINT – CASE NO.
730295.1
       1   9:27   Edit “complete” to “compete”

       2   10:5   Edit “even” to “event”

       3   10:9   Edit “standards” to “standard”

       4   10:10 Edit “advertises” to “advertises a”

       5   10:11 Edit “vail” to “bail”

       6   10:28 Remove “(Emphasis added.)”

       7   11:7   Remove “(Emphasis added.)”

       8   11:26 Remove paragraph indentation

       9   12:1   Remove paragraph indentation
     10    12:4   Remove paragraph indentation
     11    12:6   Remove paragraph indentation
     12    13:24 Remove paragraph indentation
     13    13:26 Remove paragraph indentation
     14    14:1   Remove paragraph indentation
     15    14:3   Remove paragraph indentation
     16    14:5   Remove paragraph indentation
     17    14:6   Remove paragraph indentation
     18    14:19 Remove paragraph indentation
     19    15:4   Remove paragraph indentation
     20    15:6   Remove paragraph indentation
     21    15:8   Remove paragraph indentation
     22    15:10 Remove paragraph indentation
     23    15:13 Edit “government” to “government,”
     24    15:19 Remove paragraph indentation
     25    16:3   Edit “forced” to “forces”
     26    16:4   Edit “share” to “shares”
     27    16:5   Edit “marked” to “market”
     28    16:15 Remove paragraph indentation

                                              2
                             NOTICE OF ERRATA COMPLAINT – CASE NO.
730295.1
       1               16:17 Remove paragraph indentation

       2               16:19 Remove paragraph indentation

       3               18:22 Edit “Class” to “the Class”

       4               19:2   Edit “retailed” to “retaliated”

       5               19:14 Edit “damaged” to “be damaged”

       6               20:24 Edit “enjoying” to “enjoining”

       7               21:9   Edit “constitute” to “constitutes”

       8

       9   Dated: February 12, 2019                    Respectfully submitted,
     10                                                GOLDSTEIN, BORGEN, DARDARIAN & HO

     11
                                                       /s Laura L. Ho
     12                                                Laura L. Ho
     13                                                Attorneys for Plaintiff and Putative Class
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                            3
                                         NOTICE OF ERRATA COMPLAINT – CASE NO.
730295.1
Exhibit A
 1   JULIAN HAMMOND (SBN 268489)
     jhammond@hammondlawpc.com
 2   POLINA BRANDLER (SBN 269086)
     pbrandler@hammondlawpc.com
 3   ARI CHERNIAK (SBN 290071)
     acherniak@hammondlaw.com
 4   HAMMONDLAW, P.C.
     1829 Reisterstown Rd. Suite 410
 5   Baltimore, MD 21208
     Tel: (310) 601-6766
 6   Fax: (310) 295-2385

 7   LAURA L. HO (SBN 173179)
     lho@gbdhlegal.com
 8   GOLDSTEIN, BORGEN, DARDARIAN & HO
     300 Lakeside Drive, Suite 1000
 9   Oakland, CA 94612
     Tel: (510) 763-9800
10   Fax: (510) 835-1417
11   Attorneys for Plaintiff and Putative Class
12
                               IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   STEVEN BREAUX, individually and on behalf of         Case No.:
     all other similar situated individuals,
16                                                        CLASS ACTION COMPLAINT
            Plaintiff,
17                                                          1. Violation of the Cartwright Act, Cal. Bus.
     vs.                                                       & Prof. Code § 16720;
18
                                                            2. Violation of California’s Unfair
     ACCREDITED SURETY AND CASUALTY
19                                                             Competition Law, Cal. Bus. & Prof. Code
     COMPANY, AEGIS SECURITY INSURANCE                         § 17200, et seq.
     COMPANY, ALLEGHENY CASUALTY
20   COMPANY, AMERICAN CONTRACTORS                          JURY TRIAL DEMANDED
     INDEMNITY COMPANY, AMERICAN SURETY
21   COMPANY, ASSOCIATED BOND AND
     INSURANCE AGENCY, INC., BANKERS
22   AGENCY, INC., BANKERS INSURANCE
     COMPANY, BOND SAFEGUARD INSURANCE
23   COMPANY, CRUM & FORSTER INDEMNITY
     COMPANY, DANIELSON NATIONAL
24   INSURANCE COMPANY, FINANCIAL
     CASUALTY & SURETY, INC., HARCO
25   NATIONAL INSURANCE COMPANY,
     INDIANA LUMBERMENS MUTUAL
26   INSURANCE COMPANY, INTERNATIONAL
     FIDELITY INSURANCE COMPANY,
27   LEXINGTON NATIONAL INSURANCE
     CORPORATION, LEXON INSURANCE
28   COMPANY, NATIONAL AMERICAN

                                              CLASS ACTION COMPLAINT
 1   INSURANCE COMPANY, NORTH RIVER
     INSURANCE COMPANY, PHILADELPHIA
 2   REINSURANCE CORPORATION, SAFETY
     FIRST INSURANCE COMPANY, SEAVIEW
 3   INSURANCE COMPANY, SENECA
     INSURANCE COMPANY, STILLWATER
 4   PROPERTY AND CASUALTY INSURANCE
     COMPANY, SUN SURETY INSURANCE
 5   COMPANY, UNITED STATES FIRE
     INSURANCE COMPANY, UNIVERSAL FIRE &
 6   INSURANCE COMPANY, CONTINENTAL
     HERITAGE INSURANCE COMPANY,
 7   WILLIAMSBURG NATIONAL INSURANCE
     COMPANY, TWO JINN, INC., AMERICAN
 8   BAIL COALITION, INC., CALIFORNIA BAIL
     AGENTS ASSOCIATION, AND GOLDEN
 9   STATE BAIL AGENTS ASSOCIATION, AND
     DOES 1-100,
10
          Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  CLASS ACTION COMPLAINT
 1          Plaintiff STEVEN BREAUX (“Plaintiff”), by and through his undersigned counsel, brings this

 2   action against Defendants, on behalf of himself and all others similarly situated, alleges as follows:

 3                                              INTRODUCTION

 4          1.      Approximately 1.2 million are arrested on suspicion of a crime in California each year.

 5   Many are able to secure pre-trial release on bail and get back to their families and jobs on the

 6   presumption of innocence until proven otherwise and because they are not considered a danger to

 7   society by the courts. Bail is a constitutional right and is intended to strike a balance between

 8   protecting the accused from excessive detention while holding them accountable at the same time to

 9   attend court proceedings. If bail is paid directly to the court, the entire amount is returned if the
10   accused appears for all court proceedings. However, California’s bail schedules are among the highest
11   in the nation and most people cannot afford to post bail, which often is in the thousands of dollars.
12   Those who cannot afford to post bail out of pocket can buy a commercial bail bond by paying a
13   premium. What results is an exploitative arrangement with bail bond companies that typically charge a
14   nonrefundable premium of 10% of the bail amount. That premium is not refundable even if the
15   accused attends all courts dates and even if the charges are dropped or the accused is found innocent.
16          2.      Commercial bail bonds are sold by bail bonds agents who are licensed by the California
17   Department of Insurance (“CDI”). There are approximately 3,200 licensed bail bonds agents in
18   California. Approximately 175,000 bail bonds are written each year in California, and according to a
19   study released by the state Judicial Council, California-licensed bail bond agents collect more than
20   $308 million in nonrefundable premium fees each year.
21          3.      Although bail bonds are sold by bail bonds agents, these agents are appointed
22   representatives of surety insurance companies, which underwrite the bail bonds. There are only a
23   handful of surety companies who control the market; according to a report by the ACLU and Color of
24   Change, there are just 9 insurers who underwrite the majority of bail bonds in the United States
25   (approximately $14 billion). It is these handful of surety companies that ultimately control the
26   premiums charged by dictating the premiums to their bail bonds agents. These surety companies have
27   been engaged in long-standing and ongoing collusive and anti-competitive conduct by conspiring to
28

                                                          1
                                               CLASS ACTION COMPLAINT
 1   keep bail bond premiums higher than they would be had the bail-bonds market in California functioned

 2   competitively.

 3          4.        The accused are presumed innocent until proven guilty and deserve the same consumer

 4   protections as the rest of the population.

 5          5.        This is a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on

 6   behalf of Plaintiff and all other individuals in California who, between February 2004 and the present

 7   (“Class Period”), paid, in full or in part, for a commercial bail bond to bail out him/herself or another

 8   in California (“Class Members”).

 9          6.        Plaintiff alleges that Defendants violated California’s Cartwright Act, Cal. Bus. & Prof.
10   Code § 16720 and Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 and seek
11   damages, exemplary damages, restitution, injunctive relief, as well as attorneys’ fees and costs
12   pursuant to California Code of Civil Procedure § 1021.5 and all other applicable law.
13                                                 JURISDICTION

14          7.        This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act of

15   2005, 28 U.S.C. § 1332(d)(2), because this is a class action, filed under Rule 23 of the Federal Rules of

16   Civil Procedure; there are many thousands of proposed Class Members; the aggregate amount in

17   controversy exceeds the jurisdictional amount of $5,000,000, and at least one Defendant in this action

18   is a citizen of a State different from that of Plaintiff and the members of the Class. This Court also has

19   subject matter jurisdiction over Plaintiff’s and the proposed Class’ claims pursuant to 28 U.S.C.

20   § 1367(a).

21          8.        This Court has jurisdiction over Defendants because they have intentionally availed

22   themselves of the California consumer market through the advertisements, marketing, and sale of their

23   bail bonds products to California residents. As a result, jurisdiction in this Court is proper and

24   necessary. Moreover, their wrongful conduct, as described herein, foreseeably affects consumers in

25   California and nationwide.

26

27

28

                                                           2
                                                  CLASS ACTION COMPLAINT
 1                                                      VENUE

 2           9.      Venue is proper in this District under 28 U.S.C. § 1391(a)-(d) because, inter alia,

 3   substantial parts of the events or omissions giving rise to the claims occurred in the District and/or a

 4   substantial part of property that is the subject of the action is situated in the District.

 5                                                   PLAINTIFF

 6           10.     Plaintiff Steven Breaux resides in Desert Hot Springs, California. In 2014, Mr. Breaux

 7   paid an unlawfully inflated bail bond premium to post bail on behalf of his mother, who had been

 8   detained in Victorville City Jail. All charges against his mother were subsequently dropped, and no

 9   portion of the premium was refunded.
10                                                 DEFENDANTS

11   Surety Defendants

12           11.     Defendant Accredited Surety and Casualty Company is incorporated in the state of

13   Florida, with its principal place of business in Orlando, Florida. It is a wholly owned company of a

14   Bermuda based insurance investment conglomerate Randall & Quilter.

15           12.     Defendant Aegis Security Insurance Company is a member of the Aegis Group and is

16   incorporated in the state of Pennsylvania, with its principal place of business in Harrisburg,

17   Pennsylvania.

18           13.     Defendant Allegheny Casualty Company is incorporated in the state of New Jersey, and

19   has its principal place of business in New Jersey. Allegheny Casualty is a member of AIA, the

20   nation’s largest bail surety administrator, with offices in Calabasas, California.

21           14.     Defendant American Constructors Indemnity Company (“ACIC”) is a member of the

22   HCC Surety Group. ACIC is incorporated in the state of California, and has its principal place of

23   business in Los Angeles, California.

24           15.     Defendant American Surety Company (“ASC”) is incorporated in the state of Indiana

25   with its principal place of business in Indianapolis, Indiana.

26           16.     Defendant Associated Bond and Insurance Agency, Inc. (“Associated Bond”) is

27   incorporated in the state of California and has its principal place of business in Calabasas, California.

28

                                                            3
                                                 CLASS ACTION COMPLAINT
 1   Associated Bond is a member of AIA, the nation’s largest bail surety administrator, with offices in

 2   Calabasas, California.

 3          17.     Defendant Bankers Insurance Company is incorporated in the state of Florida, and has

 4   its principal place of business in St. Petersburg, Florida. Bankers Insurance is a member of the

 5   Bankers Insurance Group.

 6          18.     Defendant Bond Safeguard Insurance Company incorporated in the state of Illinois, and

 7   has its principal place of business in Mount Juliet, Tennessee. Bond Safeguard is a member of the J.A.

 8   Patterson Group.

 9          19.     Defendant Continental Heritage Insurance Company is incorporated in the state of
10   Florida, and has its principal place of business in Mayfield Heights, Ohio.
11          20.     Defendant Crum & Forster Indemnity Company is incorporated in the state of
12   Delaware, and has its principal place of business in Morristown, New Jersey. Crum & Forster
13   Indemnity Company is a member of the Crum & Forster group.
14          21.     Defendant Danielson National Insurance Company and National American Insurance
15   Company of California are members of the DHC Group and are incorporated in the state of California,
16   and have their principal place of business in San Diego, California.
17          22.     Defendant Financial Casualty & Surety, Inc. is a member of the HCC Surety Group. It
18   is incorporated in the state of Texas, and has its principal place of business in Houston, Texas.
19          23.     Defendant Harco National Insurance Company is incorporated in the state of Illinois,
20   and has its principal place of business in Raleigh, North Carolina.
21          24.     Defendant Indiana Lumbermens Mutual Insurance Company is a member of ILM
22   Group and is incorporated in the state of Indiana, and has its principal place of business in
23   Indianapolis, Indiana.
24          25.     Defendant International Fidelity Insurance Company is incorporated in the state of New
25   Jersey, and has its principal place of business in Newark, New Jersey. International Fidelity is a
26   member of AJA, the nation’s largest bail surety administrator, with offices in Calabasas, California.
27          26.     Defendant Lexington National Insurance Corporation is incorporated in the state of
28   Maryland, and has its principal place of business in Cockeysville, Maryland.

                                                         4
                                              CLASS ACTION COMPLAINT
 1            27.    Defendant Lexon Insurance Company is incorporated in the state of Texas, and has its

 2   principal place of business in Mount Juliet, Tennessee. Lexon Insurance is a member of the J.A.

 3   Patterson Group.

 4            28.    Defendant North River Insurance Company is incorporated in the state of New Jersey,

 5   and has its principal place of business in Morristown, New Jersey. North River is a member of the

 6   Crum & Forster group.

 7            29.    Defendant Philadelphia Reinsurance Corporation is incorporated in the state of

 8   Pennsylvania, and has its principal place of business in San Diego, California.

 9            30.    Defendant Safety First Insurance Company is a member of Delphi Financial Group,
10   Inc., is incorporated in the state of Illinois, and has its principal place of business in Chicago, Illinois.
11            31.    Defendant Seaview Insurance Company (“SIC”) is incorporated in the state of
12   California with its principal place of business located in Carlsbad, California. Seaview Insurance
13   Company is the surety for Defendant Two Jinn, Inc.’s bail bonds, and is a wholly owned subsidiary of
14   Seaview Surety Holdings, LLC.
15            32.    Defendant Seneca Insurance Company is incorporated in the state of New York, and has
16   its principal place of business in New York, New York. Seneca is a member of the Crum & Forster
17   group.
18            33.    Defendant Stillwater Property and Casualty Insurance Company is incorporated in the
19   state of New York, and has its principal place of business in Jericho, New York. Stillwater is a
20   member of the Bankers Insurance Group.
21            34.    Defendant Sun Surety Insurance Company is incorporated in the state of South Dakota,
22   and has its principal place of business in Rapid City, South Dakota.
23            35.    Defendant United States Fire Insurance Company is incorporated in the state of
24   Delaware, and has its principal place of business in Morristown, New Jersey. United States Fire is a
25   member of the Crum & Forster group.
26            36.    Defendant Universal Fire & Insurance Company is incorporated in the state of Indiana,
27   and has its principal place of business in Hudsonville, Michigan.
28

                                                           5
                                                CLASS ACTION COMPLAINT
 1          37.     Defendant Williamsburg National Insurance Company is a member of the

 2   Meadowbrook Insurance Group and is incorporated in the state of Michigan, and has its principal place

 3   of business in Southfield, Michigan.

 4   Bail Bonds Agent Defendant

 5          38.     Defendant Two Jinn, Inc. is a California corporation, with its principal place of business

 6   in Carlsbad, California. It owns and operates the largest bail bond agency in California - Aladdin Bail

 7   Bonds. Its surety is Defendant SIC.

 8   Bail Agent Association Defendants

 9          39.     Defendant American Bail Coalition, Inc. (“ABC”) is a nonprofit association organized
10   under § 501(c)(6) of the Internal Revenue Code, incorporated in the state of Pennsylvania. Its
11   principal place of business is in Lancaster, Pennsylvania. ABC is a trade association for the national
12   bail underwriting insurance industry.
13          40.     Defendant California Bail Agents Association (“CBAA”) is a nonprofit corporation
14   organized under§ 501(c)(6) of the Internal Revenue Code, incorporated in the state of California. Its
15   principal place of business is in Pomona, California. CBAA is a trade association for bail agents in
16   California.
17          41.     Defendant Golden State Bail Agents Association (“GSBAA”) is a nonprofit corporation
18   organized under § 501(c)(6) of the Internal Revenue Code, incorporated in the state of California with
19   its principal place of business is in Frenso, California.
20   DOES 1-100 Defendants

21          42.     DOES 1-100, inclusive, were co-conspirators with other Defendants in the violations

22   alleged herein, and performed acts and made statements in furtherance thereof. Plaintiff is presently

23   unaware of the true names and identities of those defendants sued here as DOES 1-100. Plaintiff will

24   amend the Complaint to allege the true names of the DOE defendants when they have been

25   ascertained.

26

27

28

                                                          6
                                               CLASS ACTION COMPLAINT
 1                                        FACTUAL ALLEGATIONS

 2   A.     Bail Bonds Market in California

 3          43.     Many of the individuals who are arrested and charged with a crime may be able to get

 4   out of jail pre-trial by posting bail. Those unable to pay the entire bail amount out of pocket are faced

 5   with a difficult choice. They can either remain in jail or leave their loved ones in jail, which has been

 6   shown to threaten both physical and mental health of the accused, or they could purchase a commercial

 7   bail bond by paying a premium to the bail bond agent. When someone is able to pay bail out of

 8   pocket, the full amount is returned once the case is over. However, when dealing with a commercial

 9   bail bond, the bail bond premium is not refunded even if the charges are never filed, are dropped, or
10   the accused is acquitted. Many are also not able to afford to pay the entire premium up front, and bail
11   bonds thus often leave families to pay loan installments and fees even after the case is resolved.
12          44.     Bail bonds function like insurance. But, unlike a traditional insurance agreement
13   between an insurance company and the insured, surety bonds are a three-party agreement involving the
14   principal (the accused), the obligee (court/the State), and the surety (bail bond agent, backed by a
15   surety company). The bail bond agent is, at least in theory, responsible for “assuring” the court that
16   the bond will be paid in full if the accused does not show up to court. Bail agents in turn are backed by
17   surety companies which provide insurance to the bail agents in the event they need to pay the full bond
18   amount to the court.
19          45.     The bail bond agent pays an insurance company (i.e. a surety) a portion of the money to
20   back the bond they have issued. In addition to charging a fee, surety companies also mitigate their risk
21   by requiring bail agents to contribute to a build-up fund (“BUF”), which is essentially a savings
22   account controlled by the surety company that is supposed to cover potential liabilities.
23          46.     When an accused buys a commercial bail bond, the bail bond agency posts the bond
24   with the Court in exchange for collecting the 10% premium from the accused. If the accused attends
25   all court dates, the bail bond agent and the surety companies are released from liability on the bond.
26   The accused, however, does not get the premium back even if charges are never filed, charges are
27   dismissed or the accused is acquitted.
28

                                                         7
                                              CLASS ACTION COMPLAINT
 1           47.    In California, CDI’s Rate Regulation Branch determines whether the bail premium rates

 2   charged to consumers in California are fair (i.e. not excessive, inadequate or unfairly discriminatory).

 3           48.    CDI sets the maximum premium rates at 10%, and a bail bond agent may choose to

 4   negotiate a lower fee by offering a rebate, as permitted by Proposition 103.

 5           49.    Sureties must file a rate application with the CDI stating the maximum premium rate

 6   that they may charge their consumers. All Surety Defendants have filed a rate application setting forth

 7   their maximum premium rate, and have sold bail bonds products in California during the Class Period.

 8           50.    But, while Proposition 103 permits sureties to charge less than the maximum allowable

 9   premium rate, and one would expect market forces to result in competitive premium rates to attract
10   customers, Surety Defendants price bail bonds with near uniformity at 10% of the posted bond, with an
11   8% maximum for consumers who meet certain criteria (e.g. veterans, union members, home owners,
12   government employees or certain accused represented by private lawyers). This indicates that Surety
13   companies, unlike other forms of insurance, does not link cost of insurance with the risk assumed by
14   the insurer.
15           51.    In fact, Surety companies in California reap rewards while shouldering virtually no risk.
16   The expected need to pay out on a bail bond is very low because accused rarely “jump bail” and even
17   when they do, 4 out of 5 times, bonds are not forfeited. A review of 2012 financial records of 32
18   surety companies shows that they cumulatively paid less than 1 percent of bail losses, making bail
19   bonds virtually risk-free. For example, one large bail insurer has publicly boasted that it sustained no
20   losses at all in 2014 or 2015, and another smaller bail insurer has publicly stated that it did not pay any
21   losses for 17 years.
22           52.    At the same time, premium revenues are high as a result of both pricing and volume.
23   More commercial bail bonds are written in California than anywhere else in the country where they are
24   legal. Between 2011 and 2013, California sureties underwrote $4.4 billion in bail bonds per year, and
25   collected more than $308 million in bail bond premiums per year. The bail bonds industry overall
26   brings in about $2 billion in profit per year.
27           53.    The unnatural discrepancy between the risk and profit margins in the bail bonds market
28   leads to only one conclusion – that there has been a market failure in the bail bonds insurance market.

                                                          8
                                                CLASS ACTION COMPLAINT
 1   The market failure is Defendants’ conspiracy to keep default premium bail bond rates fixed at 10%,

 2   and to prevent discounting by rebating as much as possible.

 3   B.     Surety Defendants’ Anti-Competitive Conspiracy

 4          54.     In November 1988, California voters enacted Proposition 103, allowing insurers to offer

 5   rebates on their rates submitted to CDI so as to protect consumers and encourage a competitive

 6   insurance marketplace. Since at least February 2004, the date of the decision in Pacific Bonding

 7   Corporations v. John Geramendi, Case No. GIC 815786 (San Diego Super. Cty. Ct.), which prevented

 8   CDI from enforcing pre-Proposition 103 anti-rebate statute, it has been clear that surety companies in

 9   the bail bond industry may offer prices below the maximum rate submitted to CDI.
10          55.     Despite being permitted to offer lower rates by offering rebates, and despite knowing
11   this as of at least February 2004, Defendants have agreed to file the same maximum 10% rate with the
12   CDI, advertise the same maximum 10% rate, and generally refrain from offering lower rates through
13   rebates, as one would expect to naturally occur in a competitive market.
14          56.     In a free market economy, however, prices are dictated by supply and demand, and
15   prices offered by provides of goods or services are competitive.
16          57.     Surety Defendants and their co-conspirators have misrepresented to consumers that
17   their premium rates are required by law and have concealed their scheme to fix premiums.
18          58.     Defendants have also intimidated competitors to maintain the same premium rates
19   across the board and not offer rebates or file for lower maximum rates with the CDI, and have
20   retaliated against those competitors who did not cooperate.
21          59.     The Surety Defendants and their co-conspirators have conspired to fix bail bond
22   premiums, at least since February 2004, to avoid price competitions. Defendants’ conspiracy is
23   evident from the following actions and statements by Defendants. Defendants have made statements
24   indicating their agreement not to compete over premium prices; directed bail bond agents not to
25   compete with other bail bonds agents; Defendants have used bail education courses to provide
26   misleading information about the “fact” that 10% bail premiums are set by law and to enforce the
27   conspiracy to fix premium rates; Defendants have made statements that suggest they have conspired to
28   fix premiums and not compete over premium rates; and Defendants used industry associations to

                                                        9
                                             CLASS ACTION COMPLAINT
 1   enforce their price-fixing scheme; finally, Defendants have discouraged and intimidated competitors

 2   and retaliated against them in the event they did not cooperate.

 3          60.     Aladdin Bail Bonds, the largest bail agency in California and one from which Plaintiff

 4   purchased a bail bond, and its surety, Defendant SIC are at the center of the anti-competitive

 5   conspiracy.

 6          61.     Like other bail bonds agents, Aladdin claims that its fees are standard and non-

 7   negotiable. On its website, Aladdin advertises a “Standard Premium Rate” and provides that “[a]ll

 8   insurers who work with bail service providers are required to file their premium rates with the

 9   Department of Insurance. In California, Aladdin Bail Bonds is authorized to offer an 8% rate in
10   addition to the standard 10%.” These statements are misleading in that they conceal the fact that
11   Aladdin and other bail bonds agents have the ability to offer discounts through rebates or may file for a
12   lower maximum rate with the CDI.
13          62.     Aladdin uses SAA as justification for setting its standard rate, and has said in its CDI
14   filings that “[t]he standard rate is based on Surety Association of America (SAA) pricing.”
15          63.     Aladdin and SIC are not alone. Defendant American Surety Company is a national
16   leader in the bail industry, and “devotes a tremendous amount of resources towards preserving the
17   commercial bail industry.” ASC staff have been vocal proponents of maintaining elevated prices
18   through concerted action.
19          64.     Defendant Carmichael, President and CEO of Defendant American Surety Company,
20   and current Chairman and former President and CEO of Defendant American Bail Coalition, wrote:
21                  “In 1986, when Jack and I started we dreamt of an industry solidly united
                    against its foes. National, State and Local associations well-versed in the
22                  vital roles they play in the protection and betterment of our markets …We
                    wished for a cohesive band of agents and companies whose power, when
23                  combined, far exceeded the power of an unorganized group of single
                    businesses … Our Company will continue to provide its resources, both
24                  financial and personnel, to any effort which can be demonstrated to be
                    trying to grow the surety-backed agency channels.”
25
            65.     Carmichael also wrote in an article in March 2005:
26

27                  “2005 will not be a year when we, as an industry, can sit passively by
                    while competitive forces continue to encroach upon our markets ....
28                  Advocates argue that the market dictates that they charge and collect less
                    than the filed rate .... [But] I can safely predict that if left unchecked,
                                                        10
                                              CLASS ACTION COMPLAINT
 1                   rampant premium discounting will result in the end of the bail bond
                     business as we know it, to be replaced by a new model that properly
 2                   reflects the proper balance of risk and reward. Simple economics dictates
                     it …I urge all of us to recognize the serious nature of the threats to our
 3                   industry and work collectively to repel them. Leaving profit on the table,
                     in the form of discounts or uncollected accounts receivable, is a fool’s
 4                   game.”

 5           66.     Thus, Carmichael expressly recognized that if the commercial bail bonds market were a

 6   truly competitive market, profitability would plummet. He recognized that the bail bonds market was

 7   not a model that properly reflects a proper balance of risk and reward, and overcompensates surety

 8   companies and bail bonds agents. Carmichael unabashedly called upon bail bonds agents to be "our

 9   industry's eyes, ears and mouths in recognizing and alerting all to the impending attack [on the
10   industry]. When you [agents] become aware of a situation, please contact us so that we may assess the
11   depth of the threat and work alongside of you to craft an appropriate response.”
12           67.     Defendants have also used professional associations to promote their conspiracy. For
13   example, PBUS is a professional association representing 15,500 bail agents nationwide. Its board is
14   comprised of bail bond agents and a representative of Accredited Surety and Casualty Company, Inc.
15   It contains information on its website for bail bond agents and for consumers, and disseminates the
16   following misleading and/or false statements:
17                   a.      “Make sure the bail agent charges you only legal rates. The premium charged for a

18   bail bond varies from state to state.”

19                   b.      “[t]he non-refundable premium paid to the bail agent is determined by law …”

20                   c.      “Bonds fees and rates are not determined by race, gender, or socio-economic status

21   but by strict bail schedules or as authorized by the court.” (emphasis added)

22           68.     Industry associations, including, for example, Defendant California Bail Agents

23   Association, Defendant Golden State Bail Agents Association, and Bail Agents Association of San

24   Diego County, host meetings that provide opportunities for Defendants to maintain and enforce the

25   conspiracy.

26           69.     The California Bail Agents Association is the primary industry association of bail

27   agents in California. CBAA hosts annual conventions every year. The 39th Annual Convention was

28   held in Reno, Nevada on October 1, 2018. The CBAA provides material to the general public in

                                                         11
                                               CLASS ACTION COMPLAINT
 1   service of the conspiracy, falsely designed to hide the conspiracy behind misrepresentations of the

 2   governing law.

 3          70.       The CBAA’s “How Bail Bonds Works” web page deliberately misleads consumers, but

 4   also ensures its members know the association-wide policy: “Are there any restrictions on how high

 5   my bail can be? Each surety company must file rates with the Department of Insurance. Bail agents

 6   representing a company must charge the same, filed rates.” The “rates” here are the Maximum Rates.

 7   The CBAA does not disclose that agents are allowed to rebate appropriately based on market

 8   competition.

 9          71.       The CBAA also maintains information regarding premiums charged that Defendants
10   and their agents can use to detect and prevent premium discounting.
11          72.       The Golden State Bail Agents Association (“GSBAA”), founded in 2004 by
12   “competitors, [who] discovered that they had a lot in common and formed GSBAA to pursue their
13   common interest in promoting and propagating the California bail industry,” functions similarly.
14          73.       The trade associations cooperate with each other as well. According to ASC VP
15   Whitlock’s blog, “[a] bail industry meeting took place on the 2nd floor of the Crown Plaza Hotel down
16   the street from LAX on November 2, 2011. The meeting was organized by the American Bail
17   Coalition and included representatives of not only the members of ABC, but California's two bail agent
18   associations, California Bail Agents Association and The Golden State Bail Agents Association and
19   representatives of Aladdin Bail Bonds, the state's largest retailer. This cooperative was named the
20   California Bail Coalition (CBC).”
21          74.       The coordination extends to the national level, with the “ABC [] working with a large
22   coalition that includes California's two state associations, CBAA and GSBAA,” according to ASC VP
23   Whitlock’s blog written in 2017. In that same blog, Whitlock wrote that “[t]he cooperation among
24   industry competitors at both the agency and surety level has been nothing short of inspiring.”
25          75.       The cartel or trust has also been reinforced by industry-sponsored, privately-run bail
26   agent training courses where industry participants train other participants in implementing the
27   conspiracy. For example, a course offered by the Bail Resource Center & Career Academy teaches the
28   cartel line: “the right answer on the test: no rebates.”

                                                          12
                                                CLASS ACTION COMPLAINT
 1          76.     Sean Cook, of Bail Bonds Universal California, Board Member At-Large of the CBAA,

 2   and author of the e-book “Bail Bonds 101” which the CBAA advises is an essential starting point for

 3   all bail agents, works to “educate” bail agents into the cartel. In an article “Running a Bail Bond

 4   Business: Answering Calls,” he advises:

 5                  “[T]he caller may be shopping to see what fees you charge, but always keep
                    in mind that your state DOI regulates the fees for bail bonds and if a
 6                  competitor offers a lower percentage fee, they WILL make up the point or
                    two somewhere in the transaction. In California, the only time you might
 7
                    lower the fee to 8%, which is 2% less than the standard 10%, is if you are
 8                  working with a referral from an attorney.”

 9          77.     Following Surety Defendants’ instructions, bail bonds agents have implemented

10   uniform bail bonds premiums and have made misrepresentations regarding the premiums by

11   advertising them as non-negotiable.

12          78.     The sureties contractually dictate the rates for their associated bail agents, who then

13   advertise these rates as nonnegotiable.

14          79.     Contractual agreements establishing the relationship between sureties and bail agents

15   may include strictures like the following: “The premiums to be charged and collected” by the bail

16   agent “shall be at such rates as may be approved by the Department of Insurance of the State of

17   California or by statute, or in the absence of some such established rates, as may be prescribed by the

18   [surety].” (Emphasis added.)

19          80.     Bail agents then advertise these dictated rates, misleading Class members into thinking

20   they are mandated by law rather than by the sureties.

21          81.     For example, as of January 2019, the website for Aladdin Bail Bonds states: “To offer

22   services in California, a bail service provider charges a premium – a percentage of the total bail

23   amount, typically 10%.” “The bail service provider must charge the premium rate that it has filed with

24   the Department of Insurance …” “All insurers who work with bail service providers are required to file

25   their premium rates with the Department of Insurance. In California, Aladdin Bail Bonds is authorized

26   to offer an 8% rate in addition to the standard 10%. (Emphasis added.)

27          82.     As of January 2019, the website for Quick Bail Bonds Covina states: “The Bail Bond

28   agency in California (by California law) is not allowed to charge more or less than 10%.”

                                                        13
                                               CLASS ACTION COMPLAINT
 1          83.     As of January 2019, the website for Padilla Bail Bonds states, on behalf of its surety,

 2   Lexington National Insurance: “The California Law mandated bail bond fee (also called premium) is

 3   10% of the bail. This is non-refundable, but can be lowered to 8% if you qualify for the discount-if

 4   you're a veteran, union member or have a lawyer retained.”

 5          84.     As of January 2019, the website for 888 Bail Bonds (which operates under several

 6   license numbers) states on behalf of its sureties, including Defendants Allegheny Casualty Company

 7   and International Fidelity Insurance Company: “Can I find Cheap Bail? The cost of a bail bond in

 8   California is set with the Department of Insurance at 10% of the total bail amount. We often get the

 9   question from potential clients: ‘Can you do it for less?’ ‘Would you take 5% if I pay cash?’ Any agent
10   offering bail at 5% in the State of California is simply acting illegally or deceptively ...” (Emphasis
11   added.) Finally, the website states, “Do you Offer 5% Bail or Negotiate Premium? We do not negotiate
12   bail premium. Some people may not care if paying an illegal 5% bail premium is against the law.
13   However, we ask you to consider carefully the position in which unlawful bail puts you. If a bail agent
14   is breaking the law by price-cutting, will the same agent return your collateral?”
15          85.     As of January 2019, the website for Bad Boy Bail Bonds (License No. 1846634) says,
16   on behalf of its surety: “The process of bail is regulated by the State of California. A Judge within the
17   county of arrest sets the bail amount. Once bail is set, a Bad Boys Bail Bonds Agent charges 10%.
18   (The State of California regulates this fee. All Bail Bonds companies charge the same rate.).”
19          86.     Other websites of bail bonds agents make similar misleading and/or untruthful
20   misrepresentations regarding bail bonds premiums, including leading consumers to believe that 10%
21   premiums are standard, are set by the government, and that they are not permitted to charge less.
22          87.     Some players in an attempt to gain competitive advantage have lowered their premium
23   rates, either by filing lower rates with the CDI or by advertising rebates. But, they were retaliated
24   against by the Defendants. As Dennis Bartlett, former Executive Director of Defendant ABC, has
25   noted, higher bail amounts have “disadvantaged not only defendants but bail agents, some of whom
26   have cut premium rates in order to write any bonds at all,” and explained that in response, “[t]he
27   bonding industry has worked hard to rectify this abuse.” (Emphasis added.)
28

                                                         14
                                               CLASS ACTION COMPLAINT
 1          88.     For example, in a 2014 online post, bail agent Chad Conley (also known as “Chad the

 2   Bail Guy”) explained the legal effect of Proposition 103 on bail agents’ ability to give rebates to

 3   consumers: “bail bonds are regulated under Proposition 103, which provides for premium rebates as

 4   long as they are not unfairly discriminatory.” In a response to a comment on this post, Mr. Conley

 5   stated that his efforts to provide lower prices for his bail bond clients resulted in pressure from a “good

 6   ol boys club,” which “came after [his] license for trying to save clients’ money.” He further confirmed

 7   that other bond agents are aware of their ability to provide lower prices but have conspired to avoid

 8   this form of competition: “They prefer price fixing …”

 9          89.     CDI has publicly stated that “to become more competitive, a bail agent may choose to
10   negotiate a lower fee by rebating, as allowed by Proposition 103.”
11          90.     Normal market forces would have created lower premiums as a result of bail bonds
12   agents competing with each other to gain market shares. Yet, bail bonds agents maintain premiums at
13   10% because Defendants constructed market power over pricing through collusion. Near uniformity of
14   bail bonds agents charging maximum allowable premiums is unnatural and can only be reasonable
15   explained by conspiracy.
16          91.     That these sureties would have independently decided to keep premiums uniformly high
17   is particularly inexplicable in light of the industry’s shrinking size. With the onset of what is typically
18   referred to in industrial-organization literature as “secular decline” - long-term reduction in demand for
19   a product, rather than cyclical shifts the standard response in other industries has been vigorous price
20   competition. Yet despite these changes, Defendants have managed to avoid competing on price.
21          92.     Presently, and throughout the Class period, substantially all (1) sureties in California
22   have filed for the same Maximum Rate, offered under nearly identical conditions (including the
23   standard Fully Earned Term), and (2) bail agents, to whom sureties dictate rates, have advertised those
24   Maximum Rates as the required price, even though they could offer lower prices. That not only
25   reflects the conspiracy’s success, but as in other industries in which pricing is transparent facilitates
26   identification and punishment of those industry participants who dare to deviate.
27          93.     Plaintiff and members of the Class have been injured as a result of Defendants’
28   conspiracy to fix bail bonds premium rates.

                                                          15
                                               CLASS ACTION COMPLAINT
 1           94.     Had Defendants allowed the market to naturally determine premium rates, premium

 2   rates would have been lower than the nearly uniform 10% charged by the bail bonds agents either as a

 3   result of rebates or lower maximum rates filed with the CDI. Plaintiff and Class Members would have

 4   paid less or would have been indebted for less money as a result.

 5                               TOLLING OF THE STATUTE OF LIMITATIONS

 6           95.     Plaintiff and the Class had neither actual nor constructive knowledge of the facts

 7   constituting their claims for relief until recently.

 8           96.     Plaintiff and the Class did not discover, and could not have discovered through the

 9   exercise of reasonable diligence, the existence of the unlawful conduct alleged herein until recently.
10           97.     Surety Defendants and their co-conspirators engaged in a secret scheme and did not
11   reveal facts that would have put Plaintiff or the Class on inquiry notice that they were charging inflated
12   bail bonds premiums and were allowed to offer discounted premiums through rebates or through filing
13   for lower rates with the CDI.
14           98.     Because Surety Defendants’ and their co-conspirators’ scheme was kept secret and
15   because they made misleading statements, including in advertisements to the consumers, Plaintiff and
16   the Class were unaware of Surety Defendants’ and their co-conspirators’ unlawful conduct alleged
17   herein and did not know that they were paying artificially inflated premiums for bail bonds in
18   California during the Class Period.
19           99.     Surety Defendants’ and their co-conspirators’ affirmative acts alleged herein, including
20   acts in furtherance of their unlawful scheme, were wrongfully concealed and carried out in a manner
21   that precluded detection.
22           100.    If Surety Defendants and their co-conspirators allowed the market to function freely,
23   without colluding to maintain premiums at nearly uniform 10% rates, their scheme would never
24   succeed and premium rates charged to consumers would be lower.
25           101.    Plaintiff and the Class could not have discovered the alleged unlawful activities at an
26   early date by the existence of reasonable diligence because Surety Defendant and their co-conspirators
27   employed deceptive practice and techniques of secrecy, including misrepresentation about the
28   premiums charged and permissibility of discounts, to avoid detection of their activities.

                                                            16
                                                CLASS ACTION COMPLAINT
 1              102.    Because Surety Defendants and their co-conspirators concealed their scheme, Plaintiff

 2   and the Class had no knowledge until recently of the alleged fraudulent activities or information which

 3   would have caused a reasonably diligent person to investigate whether they committed the actionable

 4   activities detailed herein.

 5              103.    As a result of Surety Defendants’ and their co-conspirators’ concealment, the running of

 6   statute of limitations has been tolled with respect to any claims that Plaintiff and the Class have as a

 7   result of the unlawful conduct alleged in this Complaint.

 8                                        CLASS ACTION ALLEGATIONS

 9              104.    Plaintiff brings this action on his own behalf and, pursuant to Fed. R. Civ. P. 23(b)(3),
10   on behalf of the following Class:
11
                        Plaintiff and all other individuals in California who, between February
12                      2004 and the present (“Class Period”), paid, in full or in part, for a
                        commercial bail bond to bail out him/herself or another in California
13                      (“Class Members”).

14              105.    The Class consists of many thousands of individuals, making joinder impractical, in

15   satisfaction of Fed. R. Civ. P. 23(a)(1). The exact size of the Class and the identifies of the individual

16   members thereof are ascertainable though the records of Defendants, including but not limited to their

17   billing and collection records, and records in form of bail bond agreements.

18              106.    Plaintiff’s claims are typical of the claims of the Class. The claims of the Plaintiff and

19   the Class are based on the same legal theories and arise from the same unlawful conduct, resulting in

20   the same injury to the Plaintiff and the Class.

21              107.    The Class has a well-defined community of interest. Defendants have acted and failed

22   to act on grounds generally applicable to Plaintiff and the Class, requiring the Court’s imposition of

23   uniform relief to ensure compatible standards of conduct toward the Class.

24              108.    Common questions of law and fact exist as to all members of the Class and predominate

25   over any questions solely affecting individual members of the Class. Among the questions of law and

26   fact common to the Plaintiff and the Class are the following

27                     a.      Whether Defendants violated California Business and Professions Code § 16720

28   et seq.;

                                                            17
                                                  CLASS ACTION COMPLAINT
 1                  b.          Whether Defendants conspired to artificially fix inflated bail bonds premium

 2   rates in California;

 3                  c.          Whether Defendants omitted and concealed material facts from their

 4   advertisements, marketing and statements to consumers so as to mislead consumers about the laws

 5   governing premium rates for bail bonds;

 6                  d.           Whether Defendants discouraged competition and retaliated against those

 7   agents who attempted to compete by offering lower premium rates through rebates or lower maximum

 8   rates filed with the CDI;

 9                  e.          Whether Defendants took other affirmative steps to fix and inflate bail bond
10   premiums and prevent competition;
11                    f.        Whether Defendants’ acts or omissions resulted in inflated bail bond premiums
12   in California;
13                  g.          Whether Defendants’ acts and omissions constitute unfair/unlawful and/or
14   fraudulent business practices in violation of California Business and Professions Code § 17200 et seq.;
15                  h.          Whether Plaintiff and the Class suffered injury as a result of Defendants’
16   conduct; and
17                    i.        The measure of damages suffered by Plaintiff and the Class.
18           109.        Class action treatment is superior to other available means for the fair and efficient
19   adjudication of this controversy. Individual joinder of all Class Members is not practicable.
20           110.        Each Class Member has been damaged and/or may be damaged in the future because of
21   Defendants’ unlawful, unfair and/or fraudulent, and/or deceptive practices described above.
22   Certification of this case as a class action will allow those similarly situated persons to litigate their
23   claims in the manner that is most efficient and economical for the parties and the judicial system and
24   would prevent repetitious litigation relating to Defendants’ wrongful actions and/or inactions. The
25   expense and burden of litigation would substantially impair the ability of Plaintiff and Class Members
26   to pursue individual lawsuits to vindicate their rights. Absent a class action, Defendants will retain the
27   benefits of their wrongdoing despite their serious violation of the law.
28

                                                             18
                                                   CLASS ACTION COMPLAINT
 1                                           FIRST CAUSE OF ACTION
                           Violation of the Cartwright Act, Cal. Bus. & Prof. Code § 16720
 2
             111.    Plaintiff realleges and incorporates by reference the allegations contained in the
 3
     preceding paragraphs.
 4
             112.    Plaintiff and members of the Class are “persons” within the meaning of the Cartwright
 5
     Act as defined in section 16702.
 6
             113.    Defendants, by and through their officers, directors, employees, agents or other
 7
     representatives, have entered into an unlawful agreement, combination and conspiracy in restraint of
 8
     trade, in violation of California Business and Professions Code § 16720.
 9
             114.    Beginning no later than February 2004 and continuing to the present, Defendants
10
     engaged in continuing trusts in restraint of trade and commerce in violation of Cartwright Act.
11
             115.    The conspiracy consisted of a continuing agreement, understanding or concerned action
12
     between and among Defendants and their co-conspirators in furtherance of which Defendants fixed
13
     and inflated bail bonds premiums in California at 10% of the bail bond value, or 8% for a small
14
     number of consumers meeting certain criteria. Defendants conspiracy is an unlawful and unreasonable
15
     restraint of trade.
16
             116.    The acts and omissions done in furtherance of the conspiracy include, but are not
17
     limited to: agreeing to fix advertised premium bail bonds rates at meetings, industry events, and
18
     elsewhere; filing uniform maximum premium rates with the CDI; advertising that the premium bail
19
     bonds rates being charged are set by law or are standard rates, without disclosing that the rates could
20
     be discounted through rebates; advocating against reduction of premiums through articles and other
21
     means; dissuading competitors and retaliating against competitors.
22
             117.    The conspiracy had the purpose and effect of fixing bail bonds premiums in California
23
     and causing them to be inflated.
24
             118.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the
25
     Class Members have suffered injury by paying more and/or owing more than they would have in the
26
     absence of the conspiracy.
27

28

                                                         19
                                                CLASS ACTION COMPLAINT
 1             119.   Accordingly, Plaintiff, on behalf of himself, and the members of the Class seeks three

 2   times their damages cased by Defendants’ violation of the Cartwright Act, the costs of bringing suit,

 3   reasonable attorneys’ fees, and an injunction permanently enjoining Defendants from continuing to be

 4   a part of or entering into agreement(s) in violation of the Cartwright Act. Plaintiff seeks money

 5   damages from Defendants jointly and severally.

 6                                       SECOND CAUSE OF ACTION
                           Violation of California’s Unfair Competition Law (“UCL”)
 7                                   Cal. Bus. & Prof. Code § 17200, et seq.
 8             120.   Plaintiff realleges and incorporates by reference the allegations contained in the
 9   preceding paragraphs.
10             121.   Defendants’ and their co-conspirators’ conduct of conspiring to fix bail bonds
11   premiums and keep them inflated constitutes unfair and illegal and fraudulent business practices within
12   the meaning of the California Business & Professions Code § 17200, et seq.
13             122.   Defendants’ and their co-conspirators’ conduct violated the Cartwright Act as alleged
14   above and therefore constitutes unlawful conduct within the meaning of the California Business &
15   Professions Code § 17200, et seq.
16             123.   Defendants’ and their co-conspirators’ conduct in engaging in combinations of capital,
17   skill, and acts with others with the intent, purpose, and effect of restraining trade and fixing prices in
18   the market for commercial bail bonds, including falsely advertising that they were required to charge
19   the filed maximum premium rate with CDI, while concealing the fact that they could offer rebates,
20   constitutes and they intended to constitute unfair competition and unlawful, unfair and/or fraudulent
21   business acts and practices within the meaning of the California Business & Professions Code § 17200,
22   et seq.
23             124.   As a result of Defendants’ and their co-conspirators’ acts and omissions, Defendants’
24   and their co-conspirators have unjustly enriched themselves, and Plaintiff and the members of the
25   Class, in turn, suffered injury in fact and lost property and money as a result.
26             125.   Defendants’ and their co-conspirators’ unfair, unlawful and/or fraudulent acts and
27   omissions are continuing at present and have continued through the Class Period alleged herein.
28

                                                          20
                                                CLASS ACTION COMPLAINT
 1            126.    Plaintiff seeks restitution and injunctive relief on behalf of the Class.

 2                                            PRAYER FOR RELIEF

 3            WHEREFORE, Plaintiff requests the following relief:

 4            A.      That the Court determine that this action may be maintained as a class action under Fed.

 5   R. Civ. P. 23, and define the Class as requested herein;

 6            B.      That the Court appoint Plaintiff as Class Representative and his counsel of record as

 7   Class Counsel;

 8            C.      That the Court declare Defendants’ and their co-conspirators’ actions alleged in the

 9   Complaint, are unlawful;
10            D.      That the Court issue a permanent injunction against Defendants and their co-
11   conspirators, to stop and prevent the violations alleged in the Complaint and require Defendants to
12   correct untruthful or misleading statements or omissions from their advertising and marketing
13   materials, and other materials or written postings related to the bail bonds premiums and maximum
14   rates;
15            E.      That the Court award Plaintiff and the Class actual, compensatory, and
16   punitive/exemplary damages, disgorgement, restitution;
17            F.      That the Court award Plaintiff and the Class pre- and post-judgment interest;
18            G.      That the Court award Plaintiff and the Class attorneys’ fees and costs; and
19            H.      That the Court enter such additional orders or judgments as may be necessary to stop
20   these practices and prevent these practices in the future and to restore to any person in interest any
21   money or property which may have been acquired by means of the violations; and
22            I.      That the Court award such other, further and different relief as the Court may deem just
23   and proper.
24                                                     JURY DEMAND

25            Plaintiff hereby demands a trial by jury on all issues so triable.

26

27

28

                                                           21
                                                 CLASS ACTION COMPLAINT
 1   Dated: February 8, 2019     Respectfully submitted,

 2                               HAMMONDLAW, P.C.
 3
                                 s/ Julian Hammond
 4
                                 Julian Hammond
 5
     Dated: February 8, 2019     GOLDSTEIN, BORGEN, DARDARIAN & HO
 6

 7
                                 s/ Laura L. Ho
 8                               Laura L. Ho

 9                               Attorneys for Plaintiff and Putative Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        22
                               CLASS ACTION COMPLAINT
